Opinion of the Court
Daeden, Judge:
The appellant was tried by a court-martial without court members. His failure to request, in writing, trial by military judge alone deprived the court-martial of jurisdiction. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970).
Accordingly, the decision of the United States Navy Court of Military Review is reversed, the findings and sentence are set aside, and the record of trial is returned to the Judge Advocate General of the Navy. Another trial may be ordered.
Judge Ferguson concurs.